IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00030-CR

JUDE SHAWN VAUGHN, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 44254CR


                          MEMORANDUM OPINION

      In one issue, Appellant Jude Shawn Vaughn, Jr. challenges the sufficiency of the

evidence to support his conviction. The evidence at trial established that seventeen-year-

old Gabriel Richie was shot and killed while being robbed of marijuana by Vaughn and

Vaughn’s accomplice, Trevis Baudoin. Vaughn was indicted for capital murder and

felony murder. A jury found Vaughn guilty of felony murder and assessed a sentence of

life imprisonment. We will affirm.
                                          Discussion

       A. Standard of Review. The Court of Criminal Appeals has expressed our

standard of review of a sufficiency issue as follows:

              When addressing a challenge to the sufficiency of the evidence, we
       consider whether, after viewing all of the evidence in the light most
       favorable to the verdict, any rational trier of fact could have found the
       essential elements of the crime beyond a reasonable doubt. Jackson v.
       Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed.2d 560 (1979); Villa v. State,
       514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires the
       appellate court to defer "to the responsibility of the trier of fact fairly to
       resolve conflicts in the testimony, to weigh the evidence, and to draw
       reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S. at
       319, 99 S.Ct. 2781. We may not re-weigh the evidence or substitute our
       judgment for that of the factfinder. Williams v. State, 235 S.W.3d 742, 750
       (Tex. Crim. App. 2007). The court conducting a sufficiency review must not
       engage in a "divide and conquer" strategy but must consider the cumulative
       force of all the evidence. Villa, 514 S.W.3d at 232. Although juries may not
       speculate about the meaning of facts or evidence, juries are permitted to
       draw any reasonable inferences from the facts so long as each inference is
       supported by the evidence presented at trial. Cary v. State, 507 S.W.3d 750,
       757 (Tex. Crim. App. 2016) (citing Jackson, 443 U.S. at 319, 99 S.Ct. 2781); see
       also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume
       that the factfinder resolved any conflicting inferences from the evidence in
       favor of the verdict, and we defer to that resolution. Merritt v. State, 368
       S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because the jurors are the
       exclusive judges of the facts, the credibility of the witnesses, and the weight
       to be given to the testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim.
       App. 2010). Direct evidence and circumstantial evidence are equally
       probative, and circumstantial evidence alone may be sufficient to uphold a
       conviction so long as the cumulative force of all the incriminating
       circumstances is sufficient to support the conviction. Ramsey v. State, 473
       S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

              We measure whether the evidence presented at trial was sufficient
       to support a conviction by comparing it to "the elements of the offense as
       defined by the hypothetically correct jury charge for the case." Malik v.
       State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
       correct jury charge is one that "accurately sets out the law, is authorized by
       the indictment, does not unnecessarily increase the State's burden of proof
       or unnecessarily restrict the State's theories of liability, and adequately

Vaughn. v. State                                                                              Page 2
       describes the particular offense for which the defendant was tried." Id.; see
       also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
       as authorized by the indictment" includes the statutory elements of the
       offense and those elements as modified by the indictment. Daugherty, 387
       S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

       B. Murder. A person commits murder if he

       commits or attempts to commit a felony, other than manslaughter, and in
       the course of and in furtherance of the commission or attempt, or in
       immediate flight from the commission or attempt, he commits or attempts
       to commit an act clearly dangerous to human life that causes the death of
       an individual.

TEX. PENAL CODE ANN. § 19.02(b)(3). Murder under this statute is known as “felony

murder,” which is essentially “an unintentional murder committed in the course of

committing a felony.” Rodriguez v. State, 454 S.W.3d 503, 507 (Tex. Crim. App. 2014)

(citation omitted); see also Lomax v. State, 233 S.W.3d 302, 305-07 (Tex. Crim. App. 2007);

Walter v. State, 581 S.W.3d 957, 970 (Tex. App.—Eastland 2019, pet. ref’d). “The State

must prove the elements of the underlying felony, including the culpable mental state for

that felony, but no culpable mental state is required for the murder committed.” Walter,

581 S.W.3d at 970.

       Section 29.02 of the Penal Code provides that a person commits the offense of

robbery “if, in the course of committing theft . . . and with intent to obtain or maintain

control of the property, he . . . intentionally, knowingly, or recklessly causes bodily injury

to another.” TEX. PENAL CODE ANN. § 29.02(a)(1). “Theft” is the unlawful appropriation

of property “with intent to deprive the owner of the property.” Id. § 31.03(a). “’In the

course of committing theft’ means conduct that occurs in an attempt to commit, during

Vaughn. v. State                                                                        Page 3
the commission, or in immediate flight after the attempt of commission of theft.” Id. §

29.01(1). “The gravamen of the offense of robbery is the assaultive conduct against the

victim.” Walter, 581 S.W.3d at 973.

                                      Evidence at Trial

       D’Angelo Arnold, a friend of Vaughn’s, testified that Richie shorted him in a one-

gram marijuana sale. Arnold mentioned this to Vaughn, who told Arnold to give Richie

Vaughn’s Snapchat information so he could contact Richie pretending to purchase

marijuana but actually intending to steal the marijuana. Arnold agreed in exchange for

a share of the marijuana. Vaughn elicited the assistance of Baudoin, a close friend and

occasional roommate. Vaughn told police that Baudoin told him on the way to Richie’s

house that he also intended to steal Richie’s cell phone. Vaughn thought that was unwise

since a password was required to actually use the phone.

       Vaughn drove his car to the meeting with Richie. When they were close to their

destination, Baudoin climbed into the back seat. Richie got in the front passenger seat of

the car. Baudoin produced a gun and told Richie to hand over the marijuana and

anything else he had. Vaughn’s girlfriend testified that Vaughn told her that he then

patted Richie down at Baudoin’s urging looking for other valuables. Baudoin then

demanded that Richie turn over his cell phone, but Richie refused to do so. Vaughn’s

girlfriend testified that Vaughn told her that there was a “scuffle” between the three of

them over the cell phone. Vaughn told Arnold that he “tased” Richie with the taser he

brought along for the robbery. Richie then opened the car door to flee and tripped over

the curb. Baudoin fired the gun as Richie was exiting the vehicle. Baudoin told Arnold

Vaughn. v. State                                                                    Page 4
that the gun jammed after the single shot. Richie fell to the ground, then jumped up and

ran into his house where he succumbed to his injuries. Richie’s cell phone was found

beside his body.

       Vaughn then drove off and returned to Arnold’s residence, where he gave Arnold

eight grams of the twenty-three grams of marijuana they stole from Richie. Vaughn told

police that he was unsure whether Richie had been shot since Richie ran into his house.

Vaughn learned of Richie’s death the next day.

       Based upon information provided by Baudoin, police searched a vacant lot close

to Arnold’s house for a firearm and a taser but were unable to locate either one. The

police found no shell casings in Vaughn’s car, but did recover thirty-one, unspent .25

caliber rounds and four 9mm caliber rounds of ammunition from Baudoin’s vehicle. The

police did not find any shell casings outside or inside of Richie’s house.

       Although Vaughn denied knowing that Baudoin had a firearm when they went to

Richie’s house, the jury was entitled to give credence to the girlfriend’s testimony that

Vaughn assisted with the robbery after Baudoin pulled the gun by patting Richie down

and “scuffling” with Richie over the cell phone. Accordingly, we conclude there was

sufficient evidence presented to support Vaughn’s conviction for felony murder. We

overrule Vaughn’s single issue.

                                       Conclusion

       Having overruled Vaughn’s single issue, we affirm the judgment of the trial court.




Vaughn. v. State                                                                   Page 5
                                             MATT JOHNSON
                                             Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed March 10, 2021
Do not publish
[CRPM]




Vaughn. v. State                                            Page 6